Citation Nr: 0908707	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  05-38 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to service connection for a bilateral hip 
condition, to include as a result of exposure to ionizing 
radiation. 

2. Entitlement to service connection for benign prostate 
hypertrophy, to include as a result of exposure to ionizing 
radiation.

3. Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as a result of exposure 
to ionizing radiation.

4. Entitlement to service connection for actinic keratosis, 
claimed as skin cancer, to include as a result of exposure to 
ionizing radiation.

5. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
osteoporosis, to include as a result of exposure to ionizing 
radiation.

6. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bone disorder, claimed as metabolic bone disorder, to include 
as a result of exposure to ionizing radiation.

7. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
kidney condition, to include as a result of exposure to 
ionizing radiation.

8. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
circulation disorder, claimed as poor circulation in the 
legs, to include as a result of exposure to ionizing 
radiation.

9. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
disorder of the testes, claimed as cysts on the testicles, to 
include as a result of exposure to ionizing radiation.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel



INTRODUCTION

The veteran had a period of active, honorable service from 
January 1956 to December 1959.  He also had a period of 
service under conditions other than honorable from January 
1961 to September 1961.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  During the pendency of the appeal, the 
Veteran moved to Michigan and the Detroit, Michigan, RO has 
jurisdiction of the claim.

The Veteran's February 2004 claim was denied in the August 
2004 rating decision.  The Veteran disagreed and perfected an 
appeal.

In June 2007, the Veteran and his representative presented 
evidence and testimony at a hearing at the Detroit RO before 
the undersigned Veterans Law Judge (VLJ). A transcript of the 
hearing has been associated with the Veteran's VA claims 
folder.

In a September 2007 decision, the Board remanded the claim 
for further evidentiary development.  That has been 
accomplished and the claim is once again before the Board.

The issues of entitlement to service connection for actinic 
keratosis, benign prostate hypertrophy, and COPD, and the 
issues of whether new and material evidence has been received 
to reopen claims of entitlement to service connection for 
osteoporosis, a bone disorder, a kidney condition, a 
circulation disorder and a disorder of the testes are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDING OF FACT

A preponderance of the competent medical evidence does not 
demonstrate that the Veteran has a diagnosed bilateral hip 
condition.


CONCLUSION OF LAW

Entitlement to service connection for a bilateral hip 
condition is not warranted.  38 U.S.C.A. § 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to service 
connection for a bilateral hip condition which he claims is 
due to his exposure to ionizing radiation during his service 
as a crewman on the U.S.S. SILVERSTEIN (DE-534) during the 
summer of 1956.  He contends that the ship he served on was 
tasked with monitoring numerous nuclear detonations in the 
Bikini and Eniwetok Islands in the Central Pacific.  He has 
stated that he was exposed to fallout from the detonations 
and maintains that his claimed condition is the result of 
that exposure.

The Board will first address preliminary matters and then 
render a decision on the issue on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board remanded the Veteran's claim for 
further procedural and evidentiary development.  
Specifically, the Board ordered VBA to obtain records from 
the Social Security Administration (SSA) regarding the 
Veteran's claim for Social Security benefits.  The record now 
includes the records provided by SSA which pertain to the 
Veteran's claims for Social Security benefits.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  
After review of the entire record, the Board finds that VBA 
substantially complied with the September 2007 Board remand.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

With regard to the Veteran's claim for service connection for 
a bilateral hip disability, the RO sent the Veteran letters 
dated April 2004, March 2006, and October 2007 which informed 
the veteran that to substantiate a claim for service 
connection, the evidence must show a current disability, 
incurrence or aggravation of an injury or disease during 
service, and medical evidence of a nexus between the current 
disability and the event during service.


All notices were prior to the date of the last adjudication 
of the veteran's claim, August 2008.  Thus, the veteran had a 
meaningful opportunity to participate in the adjudication of 
his service connection claim.  See Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006).

In addition, the letters notified the veteran that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records. 

Further, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.  In this case, the veteran was specifically informed of 
how VA determined a disability rating and an effective date 
in letters dated March 2006.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service medical 
records as well as all pertinent VA and private medical 
records identified by the Veteran are in the claims file and 
were reviewed by both the RO and the Board in connection with 
his claim.  As indicated in the section immediately above, 
VBA obtained SSA records pertaining to the Veteran.  The 
Veteran was also provided with medical examinations regarding 
his claims for service connection, including in October and 
December 2001.  Moreover, with regard to the claim for 
entitlement to service connection for a bilateral hip 
disorder, the Board finds that no medical examination is 
necessary to render a decision on this issue.  As is 
explained in more detail below, there is no evidence of a 
diagnosed bilateral hip disorder.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

The Board observes that the Veteran's representative 
indicated in the February 2009 post-Remand brief that the 
Veteran was formally requesting "an advisory medical opinion 
from the Under Secretary for Health" and that without a 
"definitive study," VA had not complied with the duty to 
assist.  The request does not specify which of the Veteran's 
claims VA should obtain an advisory opinion.  Moreover, as is 
described below, the request regarding the claim for service 
connection for a bilateral hip disorder fails because there 
is no diagnosis of a bilateral hip disorder.  Thus, such an 
advisory opinion is not necessary when the evidence of record 
is sufficient for the Board to render a decision.

Accordingly, the Board finds that under the circumstances of 
this case VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the Veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  As indicated in the Introduction, the Veteran and 
his representative presented evidence and testimony at a 
hearing at the RO before the undersigned VLJ.  

The Board will therefore proceed to a decision on the merits.  



Entitlement to service connection for a bilateral hip 
condition, to include as a result of exposure to ionizing 
radiation.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. 
§ 3.303(d) (2008).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. 38 C.F.R. § 3.303(d) (2008); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability. See also Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) [service connection may not be granted unless 
a current disability exists].  A "current disability" means a 
disability shown by competent medical evidence to exist. See 
Chelte v. Brown, 10 Vet. App. 268 (1997).  

Service connection - radiation exposure

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See 
Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. 
Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases 
that are presumptively service connected in radiation-exposed 
veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d).  Second, service connection can be established 
under 38 C.F.R. § 3.303(d) with the assistance of the 
procedural advantages prescribed in 38 C.F.R. § 3.311, if the 
condition at issue is a radiogenic disease.  Third, direct 
service connection can be established under 38 C.F.R. § 
3.303(d) by showing that the disease was incurred during or 
aggravated by service without regard to the statutory 
presumptions.  See
Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  
Under Combee, VA must not only determine whether a veteran 
had a disability recognized by VA as being etiologically 
related to exposure to ionizing radiation, but must also 
determine whether the disability was otherwise the result of 
active service. In other words, the fact that the 
requirements of a presumptive regulation are not met does not 
in and of itself preclude a claimant from establishing 
service connection by way of proof of actual direct 
causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity. "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946. 38 C.F.R. § 3.309(b)(i), (ii) (2008).


Diseases presumptively service connected for radiation- 
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo- 
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. 
§ 3.309(d)(3) and/or does not suffer from one the presumptive 
conditions listed in 38 C.F.R. § 3.309(d)(2), the veteran may 
still benefit from the special development procedures 
provided in 38 C.F.R. § 3.311 if the veteran suffers from a 
radiogenic disease and claims exposure to ionizing radiation 
in service.  Under 38 C.F.R. 
§ 3.311, "radiogenic disease" means a disease that may be 
induced by ionizing radiation and shall include the 
following: (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast 
cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; 
(vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach 
cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) 
Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary 
gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer. 38 C.F.R. § 3.311(b)(2). Section 3.311(b)(5) requires 
that colon cancer become manifest 5 years or more after 
exposure. 38 C.F.R. § 3.311(b)(5).

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946. 38 C.F.R. § 3.311(a)(2) (2008).  In all other claims, 
38 C.F.R. § 3.311(a) requires that a request be made for any 
available records concerning the veteran's exposure to 
radiation.  These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies. 38 C.F.R. § 3.311(a)(2)(iii) (2008).

Analysis

The Veteran contends that he was exposed to ionizing 
radiation when, as a crewman of the U.S.S. SILVERSTEIN (DE 
534), he witnessed several nuclear detonations.  He claims 
that this exposure caused his bilateral hip disorder.

Preliminarily, the Board notes that the Veteran has always 
contended that his claims for entitlement to service 
connection are the result of his exposure to ionizing 
radiation.  In his March 2005 notice of disagreement, the 
Veteran stated that "all" of his claimed conditions "are a 
result of ionizing radiation."  As noted above, the Veteran 
may show service connection for conditions as a result of 
exposure to ionizing radiation in any one of three ways.  The 
Board will address each.

Presumptive service connection - radiation exposure

As noted above, in order to establish presumptive service 
connection under 
38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), the Veteran 
must currently have a disease listed in 38 C.F.R. § 
3.309(d)(2), and have been a radiation-exposed veteran who 
participated in a radiation-risk activity as such terms are 
defined in the regulation.  See 38 C.F.R. § 3.309 (d)(3) 
(2008).

A review of the medical evidence of record reveals that it 
does not include a diagnosis of a hip disorder.  In order to 
be considered for service connection, a claimant must first 
have a disability.  As noted above, service connection is 
specifically limited to cases where an in-service incident 
has resulted in a disability.  See Brammer supra.  A "current 
disability" means a disability shown by competent medical 
evidence to exist.  See Chelte supra..  Moreover, there is no 
listing of a condition regarding a hip disorder under 38 
C.F.R. § 3.309 (d)(2).  Thus, the claim for bilateral hip 
disorder fails for lack of a diagnosed disability, and also 
fails as it is not a presumptive disease under section 3.309 
(d)(2).  

Radiogenic diseases under 38 C.F.R. § 3.311

The provisions of 38 C.F.R. § 3.311 provide for development 
of claims based on a contention of radiation exposure during 
active service and post-service development of a radiogenic 
disease.  The provisions do not give rise to a presumption of 
service connection, but rather establish a procedure for 
handling claims brought by radiation exposed veterans.  See 
Ramey v. Gober, 120 F.3d 1239, 1244 
(Fed. Cir. 1997).  Section 3.311 essentially states that, in 
all claims in which it is established that a radiogenic 
disease first became manifest after service, and it is 
contended that the disease resulted from radiation exposure, 
a dose assessment will be made.  Section 3.311(4)(b) [Initial 
review of claims] provides that when it is determined that 
(i) the veteran was exposed to ionizing radiation as a result 
of participation in the atmospheric testing of nuclear 
weapons; (ii) the Veteran subsequently developed a radiogenic 
disease; and (iii) such disease first became manifest within 
the period specified . . . it will be referred to the Under 
secretary for Benefits for further consideration.  Section 
3.311(4)(b)(iii) goes on to specifically state:

If any of the foregoing 3 requirements has not been 
met, it shall not be determined that a disease has 
resulted from exposure to ionizing radiation under 
such circumstances.

In this case, the record establishes that the Veteran was 
exposed to ionizing radiation during his active duty service.  
See February 6, 1979, letter from Captain A.N., of the Navy 
Nuclear Test Personnel Review; see also November 21, 1978, 
letter from A.B., Environmental Sciences Department, Reynolds 
Electrical & Engineering Co., Inc.  But, the record shows the 
Veteran has no diagnosed hip disorder, and a hip disorder is 
not listed under section 3.311(b)(2)(i) as a radiogenic 
disease.

Therefore, no referral to the Under Secretary of Benefits is 
required.

Direct service connection - Combee

The Federal Circuit in Combee determined that the regulations 
governing presumptive service connection for radiation 
exposure do not preclude a veteran from establishing service 
connection with proof of actual direct causation.  
See Combee, 34 F.3d at 1043-1044; see also 38 C.F.R. 
§ 3.303(d) (2008).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

With regard to Hickson element (1), the record includes no 
diagnosis of a bilateral hip disorder.  As above, entitlement 
to service connection requires a diagnosis of a disability.  
See Brammer, supra.  To the extent that the Veteran contends 
that he has such a disorder, the Board notes that the record 
does not indicate that he has the education, training or 
experience to be considered competent to render such a 
medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  Thus, the 
Veteran's claim fails for this reason alone.

For the sake of completeness, the Board will briefly address 
the remaining two Hickson elements. See Luallen v. Brown, 8 
Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide a claim in the alternative].

With regard to element (2), the record reveals that the 
Veteran was exposed to radiation while serving on active 
duty.  A review of the Veteran's service treatment records 
however shows that there is no entry regarding a complaint of 
or treatment of a hip disorder.  Indeed, the first complaint 
of a hip disorder was first indicated in the record after the 
Veteran filed his claim in April 2004, almost 50 years after 
he was discharged from his active duty service.  Moreover, 
there is no evidence that the Veteran was treated for a hip 
disorder within one year of discharge, and there is no 
evidence of any chronic or continuing hip disorder from the 
time of discharge.  To the extent that the Veteran's 
contentions in this appeal appear to support a claim that he 
has had a hip disorder since discharge, the Board finds that 
the contemporary evidence of record is more probative.  See 
Curry v. Brown, 7 Vet.App. 59 68 (1994) [contemporaneous 
evidence has greater probative value than history as reported 
by the veteran].  In sum, the Board finds that the evidence 
fails to support Hickson element (2).

With regard to element (3), the Board notes that there is no 
medical evidence of record establishing a nexus between an 
undiagnosed hip condition and any event during service.  
Thus, element (3) is also not satisfied.

For the reasons stated above, the Board finds that the 
Veteran's claim for entitlement to service connection for a 
hip disorder is not warranted.


ORDER

Entitlement to service connection for a hip disorder is 
denied.




REMAND

Reasons for remand

Entitlement to service connection for benign prostate 
hypertrophy, to include as a result of exposure to ionizing 
radiation.

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as a result of exposure 
to ionizing radiation.

Entitlement to service connection for actinic keratosis, 
claimed as skin cancer, to include as a result of exposure to 
ionizing radiation.

As is noted above, in order to establish service connection 
for a claimed disorder, there must be (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson supra.  In this 
case, the Veteran has been diagnosed with actinic keratosis, 
benign prostate hypertrophy, and COPD.  Thus, element (1) 
appears to have been satisfied.  With regard to element (2), 
the record indicates that the Veteran was exposed to ionizing 
radiation.  Thus, element (2) appears to have been satisfied.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the VA 
must provide a VA medical examination in service connection 
claims when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  The Board observes that the 
level of proof required to support referral for a medical 
examination under McLendon is not high.  

In this case there appears to be competent evidence of 
current disabilities, evidence of an event during service, 
and the Veteran's contentions that his conditions are related 
to the exposure.  There is no medical evidence of record 
regarding whether such a nexus between the events in service 
are as likely as not related to the current disabilities.  
This needs to be accomplished.

The Board observes that none of the diagnosed conditions are 
listed under 38 C.F.R. § 3.309 (d)(2), and thus, the 
presumptive service connection provisions contained in 38 
C.F.R. § 3.309 (d) may not applicable in this case.  
Additionally, as indicated in the discussion above, referral 
to the Under Secretary for Benefits under 38 C.F.R. § 3.311 
may not be appropriate.  However, the Veteran is entitled to 
a determination of whether his claims can establish service 
connection with proof of actual direct causation.  See Combee 
supra, 34 F.3d at 1043-1044; see also 38 C.F.R. § 3.303(d) 
(2008).  For this reason, the Court's holding in McLendon 
applies, and the record now lacks a medical opinion regarding 
whether any of the Veteran's claimed conditions are as likely 
as not related to his exposure to ionizing radiation during 
service.

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
osteoporosis, to include as a result of exposure to ionizing 
radiation.

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a bone 
disorder, claimed as metabolic bone disorder, to include as a 
result of exposure to ionizing radiation.

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a kidney 
condition, to include as a result of exposure to ionizing 
radiation.

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
circulation disorder, claimed as poor circulation in the 
legs, to include as a result of exposure to ionizing 
radiation.

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a disorder 
of the testes, claimed as cysts on the testicles, to include 
as a result of exposure to ionizing radiation.

The Veteran's initial claim for entitlement to service 
connection for osteoporosis was denied in the September 1981 
Board decision.  That decision was final.  The Veteran seeks 
to reopen the claim.  The Veteran's initial claims for 
entitlement to service connection for a bone disorder, a 
kidney condition, a circulation disorder and a disorder of 
the testes were initially denied in an unappealed rating 
decision dated May 1990.  That decision too is final and the 
Veteran seeks to reopen those claims.

During the pendency of this appeal, in Kent v. Nicholson, 20 
Vet. App. 1 (2006), the United States Court of Appeals for 
Veterans Claim (the Court) specifically addressed VCAA notice 
requirements in the context of a veteran's request to reopen 
a previously and finally denied claim.  The Court found that 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim, and must provide 
notice that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were not found in the previous 
denial.  Moreover, the Court in Hupp v. Nicholson, 21 Vet. 
App. 342 (2007), stated that the Kent decision required VA to 
"look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial."  Citing Kent at 20 
Vet. App. at 10.  The Hupp Court then stated that "Kent 
requires VA to look beyond the four corners of a claimant's 
application, and provide notice identifying the reasons for 
the prior denial and the evidence missing that prevented VA 
from awarding the benefit sought."  Hupp at 352.

In this case, the Veteran received notice dated April 2004 
informing him that his prior claims had been decided in 
prior, final decisions and that in order to reopen the 
claims, he must submit new and material evidence.  He was 
further informed what new and material evidence was, however, 
he was not informed why his earlier applications were denied.  
For the reasons stated above, the Board finds that the 
Veteran is entitled to receive more specific notice regarding 
his claims to reopen.

Accordingly, the case is REMANDED for the following action:

1.  VBA shall provide the Veteran with 
notice in accordance with Kent v. 
Nicholson, including notice that describes 
what evidence would be necessary to 
substantiate the element or elements 
required to establish service connection 
for osteoporosis, a bone disorder, a 
kidney condition, a circulation disorder 
and a disorder of the testes that were not 
found in the previous denials.  

2.  VBA should arrange for an appropriate 
medical examiner to review the Veteran's 
VA claims folder in its entirety.  The 
examiner should render an opinion whether 
it is as likely as not that the Veteran's 
actinic keratosis, benign prostate 
hypertrophy, and COPD are as likely as not 
related to his exposure to ionizing 
radiation during service.  A physical 
examination of the Veteran should be 
accomplished if the examining physician 
determines that such an examination is 
necessary to render the requested opinion.  
Any diagnostic testing deemed necessary by 
the examiner should also be accomplished.  
The examiner's written opinion shall state 
the basis for the conclusions as to each 
claimed disability.

3.  After completion of the foregoing, and 
any other development deemed necessary, 
VBA should readjudicate the veteran's 
claims to reopen claims of entitlement to 
service connection for osteoporosis, a 
bone disorder, a kidney condition, a 
circulation disorder and a disorder of the 
testes, and claims for entitlement to 
service connection for actinic keratosis, 
benign prostate hypertrophy and COPD.  If 
any of the claims are denied, VBA should 
provide the veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate period of time 
for response.  Thereafter, the claims 
folder should be returned to the Board for 
further appellate review, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


